This is an application to fix allowances in a receivership.
The allowances asked for by the receiver and his counsel aggregate $15,000. The estate in this jurisdiction amounts to $24,248.80. *Page 465 
Receivership proceedings were also instituted in the federal courts to collect an insurance policy of between $23,000 and $24,000. They are still pending.
Statements of services rendered have been filed and memoranda submitted. In the first place, I shall make no attempt to fix any fees in a proceeding in the federal courts. The matter is not within the jurisdiction of this court.
This leaves the question of the allowance in the estate totalling $24,000. I realize that due consideration should be given to services rendered and I have no doubt this receivership was ably handled. The quantum of the estate must also be taken into consideration.
I have stated this in Bock v. Columbia Brewing Co., 99 N.J. Eq. 617.
In that case I held eighteen per cent. of the quantum of the estate was excessive. In the case now under consideration the request for allowances is sixty-one per cent. In the ColumbiaBrewing Company Case the services were, perhaps, not as great as in the matter now before me. I allowed eight per cent.
In this case I shall allow $4,000, which is a little over twelve per cent., and which I consider ample for the services rendered. These fees are in full for all services to be compensated for by this court.
I will allow the special master for auditing the account $300 and to the appraisers $50 each. *Page 466